Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States concerning the merchandise referred to in the attached Schedule A, as follows:
1. Said merchandise consists of binoculars and leather carrying cases which, in John P. Herber & Co. Inc. v. United States, C. D. 1519, this court held to be subject to appraisement separately according to the value of each class of articles.
2. At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers, in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, is the unit price as shown in the attached Schedule A, in United States currency, less the deductions from said unit price as invoiced, cases and packing as shown in said Schedule A, the foreign value of such or similar merchandise being no higher.
3. The above reappraisements are abandoned as to all entries and merchandise not listed in the attached Schedule A, and said reappraisements may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as set forth in said schedule “A,” less the deductions from such itemized unit prices, as invoiced, cases and packing as shown in said schedule “A.”
*506The appeals having been abandoned insofar as they relate to all merchandise not listed in. said schedule “A,” to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.




*507